Citation Nr: 0032780	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-14 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than July 26, 1996 
for the assignment of increased compensation for a low back 
condition, a right knee condition, left rib fracture 
residuals and individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from April 1991 to June 
1993.

This appeal arose from a June 1998 rating action of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which assigned effective dates of July 
26, 1996 for the award of increased disability evaluations 
for low back, right knee and left rib fracture disorders.  
This effective date was also assigned to the award of 
individual unemployability based on service-connected 
disabilities.


FINDINGS OF FACT

1.  There is no evidence of record that claims for increased 
compensation, to include individual unemployability, were 
received before July 26, 1996.

2.  The evidence of record indicates that entitlement to 
increased evaluations, to include individual unemployability, 
was not ascertainable prior to July 26, 1996.


CONCLUSIONS OF LAW

1.  Under the governing law, there was no communication of 
record that could be construed as a claim prior to July 26, 
1996.  38 C.F.R. § 3.155(a) (2000).

2.  Under the governing law, the effective date of the awards 
of increased compensation, to include individual 
unemployability, is July 26, 1996.  38 C.F.R. §§ 3.400, 
3.400(o)(2) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, the effective date of a claim for increased 
compensation will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2000).  According to 38 C.F.R. § 3.400(o)(2) (2000), the 
effective date of an increase in compensation is the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred if the claim is received 
within one year from such date; otherwise, the date of 
receipt of the claim.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has held, in Servello v. Derwinski, 3 Vet. App. 196 (1992), 
that the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within the one year prior to the claim, the 
increase in disability was ascertainable.  In order for a 
communication from the claimant or his authorized 
representative to constitute an informal claim, it must 
identify the benefit being sought.  38 C.F.R. § 3.155(a) 
(2000):see Harper v. Brown, 10 Vet. App. 125 (1997); see also 
VAOPGCPREC 12-98 (Sept. 23, 1998).

The recent Precedent Opinion of the VA General Counsel, 
O.G.C. Prec. Op. No. 12-98 (Sept. 23, 1998), held that (1) 
since 38 C.F.R. § 3.400(q)(1)(i) states that, when new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date "will be 
as though the former decision had not been rendered", the 
statutory provision and regulations governing the effective 
date of an original claim for increased rating, 38 U.S.C.A. § 
5110(a) and 38 C.F.R. § 3.400, must be applied; and (2) the 
effective date for an increased rating based upon new and 
material evidence submitted during the appeal period or prior 
to an appellate decision is the date on which the facts 
establish the increase occurred or the date of the original 
claim for increase, whichever is later.

According to the applicable criteria, a 20 percent evaluation 
is warranted for moderate intervertebral disc syndrome (IDS) 
with recurring attacks.  A 40 percent evaluation requires 
severe IDS with recurring attacks with intermittent relief.  
38 C.F.R. Part 4, Code 5293 (2000).

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 10 percent evaluation is also 
warranted for extension of either leg limited to 10 degrees 
or for flexion limited to 45 degrees.  A 20 percent 
evaluation requires moderate impairment of either knee; 
extension limited to 15 degrees or flexion limited to 30 
degrees.  38 C.F.R. Part 4, Codes 5257, 5260, 5261 (2000).

A 10 percent disability evaluation is warranted for the 
removal of one rib or for resection of two or more ribs 
without regeneration.  38 C.F.R. Part 4, Code 5297 (2000).  A 
20 percent evaluation requires the removal of two ribs.  A 0 
percent evaluation is warranted for slight impairment of 
Muscle Group XXI, which affects respiration.  A 10 percent 
evaluation requires moderate impairment.  38 C.F.R. Part 4, 
Code 5321 (2000).  A 20 percent evaluation requires 
moderately severe or severe impairment.  

A slight disability of the muscles includes objective 
findings such as minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function.  
38 C.F.R. § 4.56(d)(1)(iii) (1996).  A moderate disability of 
the muscles includes objective findings such as signs of 
moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R. § 4.56(d)(2)(iii) 
(1996).  A moderately severe muscle injury includes objective 
findings such as indications on deep palpation of moderate 
loss of deep fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with the sound side.  Tests of strength and endurance of 
muscle groups involved (compared with the sound side) give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(d)(3)(iii) (1996).  A severe disability of 
the muscles includes objective findings such as moderate or 
extensive loss of deep fascia or of muscle substance on 
palpation; soft or flabby muscles in the wound area; muscles 
that do not swell and harden normally in contraction; tests 
of strength or endurance compared with the sound side or of 
coordinated movements showing positive evidence of severe 
impairment of function; in electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present; 
visible or measured atrophy may or may not be present; 
adaptive contraction of opposing group of muscles, if 
present, indicates severity; adhesion of a scar to one of the 
long bones, scapula, pelvic bones, with epithelial sealing 
over the bone without true skin covering, in an area where 
bone is normally protected by muscle, indicates the severe 
type.  38 C.F.R. § 4.56(d)(4)(iii) (1996).

Finally, according to 38 C.F.R. § 4.16(a) (1996), total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: provided, that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.

Initially, it is noted that there is no evidence that the 
veteran filed claims for increased compensation, to include 
individual unemployability, prior to July 26, 1996.  A review 
of the evidence, to include the relevant treatment records, 
contain no communication from the appellant or his 
representative that could have been construed as an informal 
claim.  Specifically, none of these records identified any 
benefit being sought.  See 38 C.F.R. § 3.155(a) (2000).

A review of the evidence received one year prior to his July 
26, 1996 claim does not show that he was entitled to 
increased compensation, to include individual 
unemployability.  On August 8, 1995, the veteran was seen on 
an outpatient basis for complaints of pain in the area of the 
old left rib fracture.  He was tender to palpation in this 
area; however, deep tendon reflexes were normal and there was 
no indication of sensory or motor deficits.  Films of the 
chest were negative.  

On October 26, 1995, the veteran was examined by VA.  He 
complained of pain in the left lower ribs that radiated to 
the low back, as well as of pain in the knees.  The objective 
examination noted good heel and toe rising.  There were no 
reflex, sensory or motor deficits in the lower extremities, 
nor was there any atrophy in the lower extremities.  He 
displayed good musculature and strength.  There was some 
tenderness in the left ribs in the axillary line and some 
pain in this area on right lateral bending.  He showed no 
postural abnormalities or fixed deformities.  The musculature 
of the low back was of good quality.  Forward flexion was to 
90 degrees; extension was to 20 degrees; bilateral lateral 
flexion was to 30 degrees; and bilateral rotation was to 25 
degrees.  The diagnoses were mild lumbosacral strain and 
intercostal myositis of the left ribs.

VA outpatient treatment records developed between January and 
May 1996, reflected the veteran's continuing complaints of 
low back pain with radiation into the left buttock and thigh.  
On March 6, there was some evidence of muscle spasms in the 
left lumbar area and decreased range of motion.  By March 
21st, the examination was normal.  On May 16, he reported 
continuous back pain.  At a June 1996 RO hearing, he again 
referred to constant back pain.

After a careful review of the evidence of record, it is found 
that the evidence developed one year prior to the July 26, 
1996 claim did not show that increased evaluations for the 
low back, right knee and left rib disorders were factually 
ascertainable. The evidence relating to the low back disorder 
did not show the presence of severe IDS with recurring 
attacks with intermittent relief.  While the veteran did have 
subjective complaints of low back pain with radiation into 
the left leg, the objective evaluations, to include the 
October 1995 VA examination, had found no objective evidence 
of severe IDS.  The reflex, motor and sensory evaluations had 
been within normal limits.  Therefore, the evidence of record 
one year prior to the claim did not show that he had met the 
criteria for a 40 percent disability evaluation for the 
service-connected low back strain.  This evidence also did 
not show the presence of moderate impairment of the right 
knee so as to justify the assignment of a 20 percent 
disability evaluation.  He had complained of pain on walking 
and prolonged standing, but there was no indication of 
recurrent subluxation or lateral instability to the extent to 
cause moderate impairment.  Nor was there any evidence of 
extension limited to 15 degrees or of flexion limited to 30 
degrees.  Finally, there was no evidence during this time 
period to indicate that an evaluation in excess of 10 percent 
for the left rib fracture residuals was warranted.  There was 
no suggestion that the veteran had had two ribs removed.  See 
38 C.F.R. Part 4, Code 5297 (2000); nor was there any 
indication that he suffered from more than a moderate 
impairment of Muscle Group XXI.  There was no objective 
evidence to show the presence of moderately severe or severe 
damage to the thoracic muscles.  For example, there was no 
evidence on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles when 
compared to the sound side.  There was also no suggestion 
that the muscles would swell or harden abnormally in 
contraction.  Tests of strength did not show severe 
impairment of function.  Therefore, it is found that 
entitlement to increased evaluations between July 1995 and 
July 1996, the one year period prior to the July 26, 1996 
claim, was not ascertainable based upon the evidence then of 
record.  Since increased evaluations for the above-noted 
disorders had not been shown prior to July 26, 1996, the 
veteran had not met the schedular criteria for the assignment 
of a total disability evaluation based upon individual 
unemployability due to service-connected disabilities.  He 
did not have at least one disorder rated as 40 percent 
disabling, with sufficient additional disability to bring the 
combined rating to 70 percent or more.

Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for an effective date earlier 
than July 26, 1996 for the claims for increased compensation 
for the service-connected low back, right knee and left rib 
fracture residuals and for the assignment of a total 
disability evaluation based on individual unemployability due 
to service-connected disorders.


ORDER

An effective date earlier than July 26, 1996 for the award of 
for increased compensation for the service-connected low 
back, right knee and left rib fracture 


residuals and for the assignment of a total disability 
evaluation based on individual unemployability due to 
service-connected disorders is denied.




		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

